Title: To Thomas Jefferson from Francis Eppes, 13 May 1822
From: Eppes, Francis
To: Jefferson, Thomas


                        Dr Grandpapa
                        
                            Millbrook
                            May 13. 1822
                        
                    I merely write a few lines to inform you of the success of my negociation. Papa can only spare at present money for the purchase of two books, Bacons Abridgement, and Thomas’s Coke Littleton, which I beg you will send for with yours. the money you have in your hands it will therefore be no trouble to retain a sum sufficient to purchase the books and pay their freight, and this my Father authorises me to say. I have a copy of Blackstone and a very good Law Dictionary and by the time that the others arrive will pirhaps be enabled to send for more. bad crops and bad prices, added to my Fathers ill health and the loss of 9000 wt. of tobacco by fire last winter have rendered it impossible to incur any other expences than those which are absolutely necessary. knowing these circumstances and moreover in conversation having discovered that he had otherwise appropriated the greater part of the money we had calculated on, I forbore to ask any thing more than what I conceived essentially requisite. I am pursuing the plan you advised and have already made some progress in my Lord Coke: I do not find him any thing like as difficult as I had anticipated, and presume from this circumstance that the almost insuperable obstacles encountered by others were owing entirely to the want of arrangement in the old editions. I have as yet met with nothing that a little more, than ordinary attention could not master.—My Father is still in very delicate health and at present almost a cripple in consequence of a wound in the arm by an unskilful bleeder; he desires to be affectionately remembered to you and requests that you and Aunt Randolph will take Millbrook in your way on your return in which request I most sincerely join.—accept the assurance of my constant affection
                        Frs Eppes